   Case: 4:19-cv-00183-MTS Doc. #: 65 Filed: 09/24/20 Page: 1 of 2 PageID #: 674


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION
LAKENIA MAHDI,                                          )
                                                        )
          Plaintiff,                                    )
                                                        )
     v.                                                 )        No. 4:19-cv-00183-MTS
                                                        )
JULIAN L. BUSH, et al.,                                 )
                                                        )
          Defendants.                                   )
                                                        )
                                     MEMORANDUM AND ORDER

          On February 03, 2020, Plaintiff Lakenia Mahdi filed a First Amended Complaint (ECF No.

31) against five Defendants. Plaintiff alleged claims against three St. Louis City officials 1 in only

their official capacities and two St. Louis City officials 2 in both their individual and official

capacities. Plaintiff’s First Amended Complaint contained seven counts. Counts I, II, and IV were

“against all Defendants.” Count III was “against the Defendant City of St. Louis.” Counts V and VI

were “against the Defendant City of St. Louis and Korte.” Count VII was against Korte alone.

          The City of St. Louis moved to dismiss all the claims pleaded against the St. Louis City

officials in their official capacities, (ECF No. 34), and Defendants Korte and Higgins each filed

separate Motions to Dismiss the counts against them in their individual capacities, (ECF Nos. 46, 49).

On July 31, 2020 the Court 3 granted the City’s Motion to Dismiss, gave the Plaintiff fourteen days to

file an Amended Complaint, and denied Defendants Korte and Higgins’s Motions to Dismiss as moot

without prejudice to refiling as to a Second Amended Complaint. (ECF No. 57). Plaintiff never filed




1
  St. Louis City Counselor Julian Bush; Mayor Lyda Krewson; and Police Commissioner John W. Hayden, Jr. (ECF No.
31 ¶¶ 5-7).
2
  Craig Higgins, “attorney manager for the City of St. Louis municipal court,” and Steven Korte, “a sworn St. Louis
Metropolitan Police Officer” (ECF No. 31 ¶¶ 8-9).
3
  The Honorable Henry Edward Autrey, District Judge. This matter later was reassigned to the undersigned.
   Case: 4:19-cv-00183-MTS Doc. #: 65 Filed: 09/24/20 Page: 2 of 2 PageID #: 675


a subsequent Amended Complaint but instead filed a Motion for Entry of a Final Judgment “pursuant

to Fed. R. Civ. Pr. 58(d).” (ECF No. 59).

       Since the Court denied Defendants Korte and Higgins’s Motions to Dismiss as moot, and

Plaintiff did not file a Second Amended Complaint, the claims in the First Amended Complaint

against Defendants Korte and Higgins remain pending. After a status conference, Plaintiff moved for

dismissal without prejudice under Fed. R. Civ. P. 41(a)(2) of the counts that remain against

Defendants Korte and Higgins. Defendants had no objection. The Court, having reviewed Plaintiff’s

Motion to Dismiss, finds that a dismissal is proper and will grant the Motion without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss without prejudice (ECF No.

64) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Entry of a Final Judgment (ECF

No. 59) is DENIED as moot, all claims against all parties now having been dismissed.

Dated this 24th day of September, 2020.




                                                       MATTHEW T. SCHELP
                                                       UNITED STATES DISTRICT JUDGE




                                                 -2-
